          Case 1:20-cv-00886-NONE-SKO Document 20 Filed 10/15/20 Page 1 of 2

 1 JULIE A. GOLDBERG, ESQ.
   GOLDBERG & ASSOCIATES, P.C.
 2 5586 Broadway, Third Floor

 3 Bronx, New York 10463
   Tel.: (718) 432-1022
 4 Email:  ecf@goldbergimmigration.com

 5 Attorney for Plaintiff

 6
                                      UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   HAYLIH S. ABDULLAH                                 CASE NO. 1:20-cv-886 NONE SKO
10                                                      STIPULATION AND ORDER RE: EXTENSION
                                  Plaintiff,
                                                        OF TIME
11
                            v.
                                                        (Doc. 18)
12
     OFFICER T. WATKINS, et al.,
13                          Defendants.
14

15          Plaintiff requests an additional 5 days from the current deadline of October 21, 2020 until
16 October 26, 2020, to file a Reply to Defendants’ Opposition to Motion to Amend the Complaint.

17 Defendants do not oppose this request. The parties therefore stipulate that the deadline to file a response

18 to Defendants’ Motion be extended to October 26, 2020.

19

20
21          Dated: October 14, 2020
22
            By:                                          s/Julie Goldberg
23                                                       Julie Goldberg
                                                         Attorney for Plaintiff
24
                                                         s/Audrey Hemesath_
25
                                                         Audrey B. Hemesath
26                                                       Assistant United States Attorney
                                                         Attorney for Defendants
27

28

                                                         1
          Case 1:20-cv-00886-NONE-SKO Document 20 Filed 10/15/20 Page 2 of 2

 1                                                   ORDER
 2
              Pursuant to the parties’ above stipulation (Doc. 18), IT IS HEREBY ORDERED that Plaintiff
 3
     shall have until October 26, 2020, to file their Reply in support of their Motion to Amend the Complaint.
 4

 5

 6

 7 IT IS SO ORDERED.

 8
     Dated:    October 15, 2020                                 /s/   Sheila K. Oberto             .
 9                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                        2
